463 F.2d 1095
Tommy English BRYANT, Petitioner-Appellant,v.STATE OF TEXAS, Respondent-Appellee.
No. 72-1665 Summary Calendar.#
United States Court of Appeals,
Fifth Circuit.
Aug. 23, 1972.

Appeal from the United States District Court for the Northern District of Texas.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


# Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I.


1
 In his petition for writ of habeas corpus appellant asserted the following grounds: (1) alleged failure of the state to appoint counsel, and lack of counsel, in criminal causes numbered 5514, 5515, 5516, 5517, and 5518, all entitled State of Texas v. Tommy English Bryant; (2) insufficiency of the evidence to support the district court's finding that appellant was represented by counsel in any of the cases; (3) insufficiency of the evidence to support the district court's finding of a waiver of the right to counsel in any of the cases; (4) any waiver was in reliance upon a plea bargain which was not consummated as agreed, thus denying appellant due process under the 6th and 14th Amendments


2
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)